                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VICTORIA ANDERSON,                              §
               PLAINTIFF,                       §
                                                §
V.                                              §    CIVIL CASE NO. 3:18-CV-2401-N-BK
                                                §
LUXOR STAFFING, ET AL.,                         §
                DEFENDANTS.                     §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that that this action is summarily DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction. See FED. R. CIV. P. 12(h)(3).

       The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal,

Plaintiff may challenge this certification by filing a separate motion to proceed in forma pauperis

on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; FED. R. APP. P. 24(a)(5).

              SO ORDERED this 4th day of January, 2019.




                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE




                                                            
1
 Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the court certifies an appeal as not taken in good faith.
